Name: Commission Regulation (EEC) No 2590/89 of 25 August 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/726. 8 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2590/89 of 25 August 1989 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 2263/89 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p . 1 . (a) OJ No L 110, 29 . 4. 1988, p . 36. 0 OJ No L 355, 23 . 12. 1988, p. 16. (&lt;) Oj No L 216, 27 . 7 . 1989, p . 51 . No L 250/8 26. 8 . 89Official Journal of the European Communities ANNEX to the Commission Regulation of 25 August 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 36 from 4 to 10 September 1989 Week No 37 from 11 to 17 September 1989 Week No 38 from 18 to 24 September 1989 Week No 39 from 25 September to 1 October 1989 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 136,785 136,785 95,750 150,464 177,821 177,821 248,949 136,785 95,750 150,464 177,821 177,821 248,949 136,785 136,785 95,750 150,464 177,821 177,821 248,949 136,785 95,750 150,464 177,821 177,821 248,949 136,785 136,785 95,750 150,464 177,821 177,821 248,949 136,785 95,750 150,464 177,821 177,821 248,949 . 137,175 137,175 96,023 150,893 178,328 178,328 249,659 137,175 96,023 150,893 178,328 178,328 249,659 () The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.